SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A [X] Annual r eport pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934for the fiscal year ended October 1, 2011 or [ ] Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission File Number 003-75706-01 BERRY PLASTICS CORPORATION (exact name of registrant as specified in charter) Delaware 35-1814673 (State or other jurisdiction of incorporation or organization) (IRS employer identification number) 101 Oakley Street Evansville, Indiana 47710 (Address of principal executive offices) (Zip code) SEE TABLE OF ADDITIONAL REGISTRANT GUARANTORS Registrant’s telephone number, including area code: (812) 424-2904 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [ ] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Securities Exchange Act of 1934. Yes [X] No [ ] Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) have been subject to such filing requirements for the past 90 days. Yes [ ] No [X] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ X] No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K/A or any amendment to this Form 10-K/A: Not applicable. Indicate by check mark whether the registrant is a large accelerated filer, accelerated filer, or non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934). Yes[]No[X] As of December 19, 2011, all of the outstanding 100 shares of the Common Stock, $.01 par value, of Berry Plastics Corporation were held by Berry Plastics Group, Inc. DOCUMENTS INCORPORATED BY REFERENCE None 1 Table of Additional Registrant Guarantors Exact Name Jurisdiction of Organization Primary Standard Industrial Classification Code Number I.R.S. Employer Identification No. Name, Address and Telephone Number of Principal Executive Offices Aerocon, LLC Delaware 3089 35-1948748 (a) Berry Iowa, LLC Delaware 3089 42-1382173 (a) Berry Plastics Design, LLC Delaware 3089 62-1689708 (a) Berry Plastics Technical Services, Inc. Delaware 3089 57-1029638 (a) Berry Sterling Corporation Delaware 3089 54-1749681 (a) CPI Holding Corporation Delaware 3089 34-1820303 (a) Knight Plastics, LLC Delaware 3089 35-2056610 (a) Packerware, LLC Delaware 3089 48-0759852 (a) Pescor, Inc. Delaware 3089 74-3002028 (a) Poly-Seal, LLC Delaware 3089 52-0892112 (a) Venture Packaging, Inc. Delaware 3089 51-0368479 (a) Venture Packaging Midwest, Inc. Delaware 3089 34-1809003 (a) Berry Plastics Acquisition Corporation III Delaware 3089 37-1445502 (a) Berry Plastics Opco, Inc. Delaware 3089 30-0120989 (a) Berry Plastics Acquisition Corporation V Delaware 3089 36-4509933 (a) Berry Plastics Acquisition Corporation VIII Delaware 3089 32-0036809 (a) Berry Plastics Acquisition Corporation IX Delaware 3089 35-2184302 (a) Berry Plastics Acquisition Corporation X Delaware 3089 35-2184301 (a) Berry Plastics Acquisition Corporation XI Delaware 3089 35-2184300 (a) Berry Plastics Acquisition Corporation XII Delaware 3089 35-2184299 (a) Berry Plastics Acquisition Corporation XIII Delaware 3089 35-2184298 (a) Berry Plastics Acquisition Corporation XV, LLC Delaware 3089 35-2184293 (a) Kerr Group, LLC Delaware 3089 95-0898810 (a) Saffron Acquisition, LLC Delaware 3089 94-3293114 (a) Setco, LLC Delaware 3089 56-2374074 (a) Sun Coast Industries, LLC Delaware 3089 59-1952968 (a) Cardinal Packaging, Inc. Ohio 3089 34-1396561 (a) Covalence Specialty Adhesives LLC Delaware 2672 20-4104683 (a) Covalence Specialty Coatings LLC Delaware 2672 20-4104683 (a) Caplas LLC Delaware 3089 20-3888603 (a) Caplas Neptune, LLC Delaware 3089 20-5557864 (a) Captive Plastics Holdings, LLC Delaware 3089 20-1290475 (a) Captive Plastics, LLC Delaware 3089 22-1890735 (a) Grafco Industries Limited Partnership Maryland 3089 52-1729327 (a) Rollpak Corporation Indiana 3089 35-1582626 (a) Pliant, LLC Delaware 2673 43-2107725 (a) Pliant Corporation International Utah 2673 87-0473075 (a) Uniplast Holdings, LLC Delaware 2673 13-3999589 (a) Uniplast U.S., Inc. Delaware 2673 04-3199066 (a) Berry Plastics SP, Inc. Virginia 3089 52-1444795 (a) Berry Plastics Filmco, Inc. Delaware 3089 34-1848686 (a) BPRex Closure Systems, LLC Delaware 3089 27-4588544 (a) BPRex Closures, LLC Delaware 3089 27-4579074 (a) BPRex Delta, Inc. Delaware 3089 71-0725503 (a) BPRex Closures Kentucky, Inc. Delaware 3089 56-2209554 (a) (a) 101 Oakley Street, Evansville, IN 47710 2 EXPLANATORY NOTE Berry Plastics Corporation (“Berry” or the Company) is filing this amendment to its Annual Report on Form 10-K for the year ended October 1, 2011 (this “Amendment” or “Form 10K/A”) as originally filed with the Securities and Exchange Commission (the “SEC”) on December 19, 2011 (the “Original Filing”), to amend the following items: · Disclosure in our Management’s Discussion and Analysis (MD&A) critical accounting policy Goodwill and Other Indefinite Lived Intangible Assets, which we are revising to provide additional discussion about our non-cash goodwill impairment; · Disclosure in our MD&A, which we are revising to provide our readers with a more quantitative analysis and additional discussion around the results from our operations; · The presentation of out Guarantor and Non-Guarantor Financial Information. The Company has notes outstanding which are fully, jointly, severally, and unconditionally guaranteed by substantially all of Berry’s domestic subsidiaries. Separate narrative information or financial statements of the guarantor subsidiaries have not been included because they are 100% wholly owned by the parent company and the guarantor subsidiaries unconditionally guarantee such debt on a joint and several basis. Our guarantor financial information includes substantially all of our domestic operating subsidiaries and our non-guarantor subsidiaries include our foreign subsidiaries and BP Parallel, LLC, a domestic non-guarantor subsidiary that was established to repurchase debt obligations of the Company and Berry Plastics Group, Inc., the parent company of the Company. These debt repurchases were all made in open-market transactions with third parties. See footnotes three and eleven for additional discussion of these transactions. The Company has revised its presentation for the Guarantor and Non-Guarantor Financial Information in this Amendment. The Company uses the equity method to account for its investment in its subsidiaries. The revised presentation separates the intercompany receivable balance that was previously included in our Parent Company – Investment in Subsidiary line item on the balance sheet. The revised presentation also separates the intercompany payable from total equity. There is no stated redemption date on these intercompany balances, so they are recorded as a current asset and a current liability in our balance sheet. We have also revised the presentation of our statement of cash flows and reclassified the activity for our Parent Company from Operating Activities to Investing Activities and for our Guarantor and Non-Guarantor subsidiaries from Operating Activities to Investing and Financing Activities. The principal elimination entries eliminate investments in subsidiaries, intercompany balances and repurchases of debt obligations of Berry Plastics Corporation by BP Parallel, LLC. This Amendment amends the following sections of the Original Filing: Item 7 - Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 8 - Financial Statements and Supplementary Data. Item 9A - Controls and Procedures Item 15 - Exhibits to Financial Statements and Schedules In addition, the Company’s Chief Executive Officer and Chief Financial Officer have provided new certifications in connection with this Amendment No. 1 (Exhibits 31.1, 31.2, 32.1, and 32.2). Except as described above, no other amendments have been made to the Original Filing. This amendment does not reflect any events that have occurred subsequent to the date of the Original Filing and speaks only as of such date. 3 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This Form 10-K/A for the fiscal period ending October 1, 2011 (“fiscal 2011”) and comparable periods October 2, 2010 (“fiscal 2010”), and September 26, 2009 (“fiscal 2009”) includes "forward-looking statements," within the meaning of Section 27A of the Securities Act and Section 21E of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), with respect to our financial condition, results of operations and business and our expectations or beliefs concerning future events. Such statements include, in particular, statements about our plans, strategies and prospects under the headings "Management’s Discussion and Analysis of Financial Condition and Results of Operations" and "Business." You can identify certain forward-looking statements by our use of forward-looking terminology such as, but not limited to, "believes," "expects," "anticipates," "estimates," "intends," "plans," "targets," "likely," "will," "would," "could" and similar expressions that identify forward-looking statements. All forward-looking statements involve risks and uncertainties. Many risks and uncertainties are inherent in our industry and markets. Others are more specific to our operations. The occurrence of the events described and the achievement of the expected results depend on many events, some or all of which are not predictable or within our control. Actual results may differ materially from the forward-looking statements contained in this Form 10-K/A. Factors that could cause actual results to differ materially from those expressed or implied by the forward-looking statements include: · risks associated with our substantial indebtedness and debt service; · changes in prices and availability of resin and other raw materials and our ability to pass on changes in raw material prices on a timely basis; · performance of our business and future operating results; · risks related to our acquisition strategy and integration of acquired businesses; · reliance on unpatented know-how and trade secrets; · increases in the cost of compliance with laws and regulations, including environmental laws and regulations; · risks related to disruptions in the overall economy and the financial markets may adversely impact our business; · catastrophic loss of one of our key manufacturing facilities; · risks of competition, including foreign competition, in our existing and future markets; · general business and economic conditions, particularly an economic downturn; and · the other factors discussed in the “Risk Factors” section of our Form 10-K We caution you that the foregoing list of important factors may not contain all of the material factors that are important to you. In addition, in light of these risks and uncertainties, the matters referred to in the forward-looking statements contained in this Form 10-K/A may not in fact occur. We undertake no obligation to publicly update or revise any forward-looking statement as a result of new information, future events or otherwise, except as otherwise required by law. 4 TABLE OF CONTENTS FORM 10-K/A FOR THE FISCAL YEAR ENDED OCTOBER 1, 2011 Page Item 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 6 Item 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 19 Item 9A. CONTROLS AND PROCEDURES 19 Item 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 21 5 Item 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS You should read the following discussion in conjunction with the consolidated financial statements of Berry and its subsidiaries and the accompanying notes thereto, which information is included elsewhere herein. This discussion contains forward-looking statements and involves numerous risks and uncertainties, including, but not limited to, those described in the “Risk Factors” section. Our actual results may differ materially from those contained in any forward-looking statements. Overview We believe we are one of the world’s leading manufacturers and marketers of plastic packaging products, plastic film products, specialty adhesives and coated products. We manufacture a broad range of innovative, high quality packaging solutions using our collection of proprietary molds and an extensive set of internally developed processes and technologies. Our principal products include containers, drink cups, bottles, closures and overcaps, tubes and prescription containers, trash bags, stretch films, engineered films, and tapes which we sell into a diverse selection of attractive and stable end markets, including food and beverage, healthcare, personal care, quick service and family dining restaurants, custom and retail, agricultural, horticultural, institutional, industrial, construction, aerospace, and automotive. We sell our packaging solutions to over 13,000 customers, ranging from large multinational corporations to small local businesses comprised of a favorable balance of leading national blue-chip customers as well as a collection of smaller local specialty businesses. We believe that we are one of the largest global purchasers of polyethylene resin. We believe that our proprietary tools and technologies, low-cost manufacturing capabilities and significant operating and purchasing scale provide us with a competitive advantage in the marketplace. Our unique combination of leading market positions, proven management team, product and customer diversity and manufacturing and design innovation provides access to a variety of growth opportunities. Our top 10 customers represented 17% of our fiscal 2011 net sales with no customer accounting for more than 3% of our fiscal 2011 net sales. Executive Summary Business. We organize our business into four operating segments: Rigid Open Top, Rigid Closed Top, Specialty Films, and Tapes, Bags and Coatings. The Rigid Open Top segment sells products in three categories including containers, foodservice items and home and party. The Rigid Closed Top segment sells products in three categories including closures and overcaps, bottles and prescription containers and tubes. The Specialty Films segment sells primarily agricultural film, stretch film, shrink film, engineered film, personal care film, flexible packaging products and PVC film to the agricultural, horticultural institutional, foodservice, personal care, industrial and retail markets. Our Tapes, Bags and Coatings segment sells specialty adhesive products, flexible packaging, trash bags and building materials to a variety of different industries including building and construction, retail, automotive, industrial and medical markets. Raw Material Trends . Our primary raw material is plastic resin. Polypropylene and polyethylene account for more than 90% of our plastic resin purchases based on the pounds purchased. Plastic resins are subject to price fluctuations, including those arising from supply shortages and changes in the prices of natural gas, crude oil and other petrochemical intermediates from which resins are produced. The average industry prices, as published in Chem Data, per pound were as follows by fiscal year: Polyethylene Butene Film Polypropylene 2011 2010 2009 2011 2010 2009 1st quarter $ .68 $ .71 $.67 $.78 $.70 $.56 2nd quarter .72 .67 .59 .95 .82 .46 3rd quarter .79 .68 .64 1.08 .84 .53 4th quarter .73 .62 .68 .98 .77 .67 We expect that plastic resin cost volatility will continue in calendar year 2012 as prices are expected to increase in the first half of the year before returning to more normalized levels. Substantial increases in most commodity grades have been announced for the second fiscal quarter, with large increases expected in polypropylene, which is seasonally affected by winter turnarounds at the refineries. Due to differences in the timing of passing through resin cost changes to our customers on escalator/de-escalator programs, segments are negatively impacted in the short term when plastic resin costs increase and are positively impacted when plastic resin costs decrease. During fiscal 2011, the Company made progress towards shortening these timing lags, but we still have a number of customers whose prices adjust quarterly based on various index prices. This timing lag in passing through raw material increases could negatively affect our results if plastic resin costs increase. 6 Outlook. The Company is impacted by general economic and industrial growth, plastic resin availability and affordability, and general industrial production. Our business has both geographic and end market diversity, which reduces the effect of any one of these factors on our overall performance. Our results are affected by our ability pass through raw material cost changes to our customers, improve manufacturing productivity and adapt to volume changes of our customers. We seek to improve our overall profitability by implementing cost reduction programs for our manufacturing, selling and general and administrative expenses in order to manage inflationary cost pressures. We continue to believe that both the Rexam Specialty Beverage and Closures (“Rexam SBC”) and LINPAC Packaging Filmco, Inc. (“Filmco”) acquisitions completed at the end of fiscal 2011 will be accretive to our operations. The integration of each of these businesses remains on track and is in line with our expectations. The Filmco business is scheduled to be converted to the Berry IT platform during the first fiscal quarter of 2012, and the domestic Rexam SBC facilities are expected to be completely converted by the end of the first fiscal quarter of 2013. We believe that both acquisitions are a fit with our existing product platforms, and we look forward to developing additional opportunities in both businesses throughout fiscal 2012. Recent Developments In October 2011, the Company received the resignation of Ira G. Boots as Director of Berry Plastics Group, Inc. Mr. Boots will continue to serve in a consulting role. Concurrent with Mr. Boots resignation, the Company announced the appointment of B. Evan Bayh, former U.S. Senator and Indiana Governor, to the Board of Directors. Mr. Bayh was a member of the U.S. Senate from the state of Indiana from 1998 until his retirement in 2011. While in the Senate, he served on a variety of committees including the Banking, Housing and Urban Affairs Committee, and the Committee on Small Business and Entrepreneurship. Prior to serving in the Senate, Mr. Bayh served as Indiana Governor from 1988 to 1997. Beginning January 1, 2012, we are reorganizing our flexible films businesses, which include our Tapes, Bags and Coatings, and Specialty Films divisions, into two new operating divisions. These new divisions will be named Flexible Packaging and Engineered Materials. The purpose of structuring our businesses in this manner is to significantly enhance our current product portfolio in the finished flexible packaging space. This move will allow us to leverage our unique innovation capabilities at the interface of rigid and flexible technologies and to serve our customers with innovative packaging solutions. Acquisitions, Disposition and Facility Rationalizations We maintain a selective and disciplined acquisition strategy, which is focused on improving our long term financial performance, enhancing our market positions and expanding our product lines or, in some cases, providing us with a new or complementary product line. Most businesses we have acquired had profit margins that are lower than that of our existing business, which resulted in a temporary decrease in our margins. We have historically achieved significant reductions in manufacturing and overhead costs of acquired companies by introducing advanced manufacturing processes, exiting low-margin businesses or product lines, reducing headcount, rationalizing facilities and machinery, applying best practices and capitalizing on economies of scale. In connection with our acquisitions, we have in the past and may in the future incur charges related to these reductions and rationalizations. The Company has a long history of acquiring and integrating companies. The Company has been able to achieve these synergies by eliminating duplicative costs and rationalizing facilities and integrating the production into the most efficient operating facility. While the expected benefits on earnings are estimated at the commencement of each transaction, once the execution of the plan and integration occur, we are generally unable to accurately estimate or track what the ultimate effects on future earnings have been due to systems integrations and movement of activities to multiple facilities. The historical business combinations have not allowed the Company to accurately separate realized synergies compared to what was initially identified during the due diligence phase of each acquisition. 7 The Company has included the expected benefits of acquisition integrations within our unrealized synergies which are in turn recognized in earnings after an acquisition has been fully integrated. While the expected benefits on earnings is estimated at the commencement of each transaction, due to the nature of the matters we are generally unable to accurately estimate or track what the ultimate effects have been due to system integrations and movements of activities to multiple facilities. LINPAC Packaging Filmco, Inc. In August 2011, the Company acquired 100% of the common stock of Filmco from LINPAC USA Holdings, Inc., a subsidiary of the UK-based LINPAC Group for a purchase price of $19. Filmco is a manufacturer of PVC stretch film packaging for fresh meats, produce, freezer and specialty applications. The newly added business will be operated in the Company’s Specialty Films reporting segment. To finance the purchase, the Company used cash on hand and existing credit facilities. The Filmco acquisition has been accounted for under the purchase method of accounting, and accordingly, the purchase price has been allocated to the identifiable assets and liabilities based on estimated fair values at the acquisition date. Rexam Specialty and Beverage Closures In September 2011, the Company acquired 100% of the capital stock of Rexam SBC pursuant to an Equity Purchase Agreement by and among Rexam Inc., Rexam Closures and Containers Inc., Rexam Closure Systems Inc., Rexam Plastic Packaging Inc., Rexam Brazil Closure Inc., Rexam Beverage Can South America S.A. and the Company. The aggregate purchase price was $351 ($347, net of cash acquired). Rexam SBC’s primary products include plastic closures, fitments and dispensing closure systems, and jars. The newly added business will be operated in the Company’s Rigid Closed Top reporting segment. To finance the purchase, the Company used cash on hand and existing credit facilities. The Rexam SBC acquisition has been accounted for under the purchase method of accounting, and accordingly, the purchase price has been allocated to the identifiable assets and liabilities based on estimated fair values at the acquisition date. Plant Rationalizations The Company has included the expected impact of restructuring plans within our unrealized synergies which are in turn recognized in earnings after the restructuring plans are completed. While the expected benefits on earnings is estimated at the commencement of each plan, due to the nature of the matters we are generally unable to accurately estimate or track what the ultimate effects have been. The Company intends to fund these restructuring plans with cash from operations. During 2011, the Company announced the intention to shut down five facilities within its Specialty Films division. The affected Specialty Films business accounted for approximately $130 of annual net sales with the majority of the operations transferred to other facilities. The Company also announced its intention to shut down a manufacturing location within its Rigid Closed Top division. The affected Rigid Closed Top business accounted for approximately $14 of annual net sales with the majority of the operations transferred to other facilities. Discussion of Results of Operations for Fiscal 2011 Compared to Fiscal 2010 Net Sales . Net sales increased to $4,561 for fiscal 2011 from $4,257 for fiscal 2010. This increase is primarily attributed to increased selling prices of 9% as a result of higher plastic resin costs as noted in the “Raw Material Trends” section above and the company pursuing a strategy to improve product profitability in markets with historically lower margins and acquisition volume growth of 5% partially offset by a base volume decline of 7%. The following discussion in this section provides a comparison of net sales by business segment. 8 Fiscal years ended 2010 $ Change % Change Net sales: Rigid Open Top $1,192 $ 99 8% Rigid Closed Top 970 83 9% Specialty Films 1,433 176 12% Tapes, Bags and Coatings 662 (54) (8%) Total net sales $4,257 $304 7% Net sales in the Rigid Open Top business increased from $1,192 in fiscal 2010 to $1,291 in fiscal 2011 as a result of net selling price increases of 9% due to the factors noted above and acquisition growth attributed to Superfos of 1% partially offset by a base volume decline. The base volume decline is primarily attributed to a decrease in sales volumes in various container products due to market softness partially offset by continued volume growth in thermoforming drink cups as capital investments from prior periods provided additional capacity. Net sales in the Rigid Closed Top business increased from $970 in fiscal 2010 to $1,053 in fiscal 2011 as a result of net selling price increases of 6% due to the factors noted above and acquisition volume growth attributed to Rexam SBC of 4% partially offset by a base volume decline. The base volume decline is primarily attributed to a decrease in sales volumes in closures and tubes due to softness in the personal care market. Net sales in the Specialty Films business increased from $1,433 in fiscal 2010 to $1,609 in fiscal 2011 as a result of net selling price increases of 11% and acquisition volume growth of 12% partially offset by a 10% base volume decline. The base volume decline is primarily attributed to a decrease in sales volumes in institutional can liners, personal care films, barrier films and stretch film due to the Company strategically addressing products with profitability that was lower than the value we believed our product provided to our customers. Net sales in the Tapes, Bags and Coatings business decreased from $662 in fiscal 2010 to $608 in fiscal 2011 primarily as a result of base volume declines of 15% partially offset by net selling price increases of 7%. The base volume decline is primarily attributed to a decrease in sales volumes in bags and sheeting due to the loss of the private label Wal-Mart waste bag business and our decision to exit certain sheeting businesses during fiscal 2010. Operating Income. Operating income decreased from $124 in fiscal 2010 to $42 in fiscal 2011. This decrease is primarily attributed to a $165 non-cash goodwill impairment, $11 increase in integration and business optimization expenses excluding acquisition activity for periods without comparable prior year activity, $9 of operating losses from acquisitions for periods without comparable prior year activity, $15 increase in depreciation expense excluding acquisition activity for periods without comparable prior year activity and $13 from base volume decline described above partially offset by $61 from the relationship of net selling price to raw material costs, $5 decrease in amortization expense excluding acquisition activity for periods without comparable prior year activity and $48 of improved operating performance. The operating loss from acquisition for periods without comparable prior year activity includes $2 of selling, general and administrative expenses and $4 of amortization expense. The following discussion in this section provides a comparison of operating income by business segment. Fiscal years ended 2010 $ Change % Change Operating income (loss): Rigid Open Top $124 $ 32 26% Rigid Closed Top 77 73 4 5% Specialty Films (54) (133) (246%) Tapes, Bags and Coatings (19) 15 79% Total operating income $ 42 $124 $(82) (66%) Operating income for the Rigid Open Top business increased from $124 (10% of net sales) for fiscal 2010 to $156 (12% of net sales) in fiscal 2011. This increase is primarily attributed to $19 of improved operating performance in manufacturing, $22 from the relationship of net selling price to raw material costs and $4 reduction of business optimization expense partially offset by $9 of higher selling, general and administrative expenses attributed to increased accrued performance compensation and $8 of higher depreciation and amortization expense. Operating income for the Rigid Closed Top business increased from $73 (8% of net sales) for fiscal 2010 to $77 (7% of net sales) in fiscal 2011. This increase is primarily attributed to $16 of improved operating performance in manufacturing and $4 of operating income from acquisitions partially offset by a $2 negative relationship of net selling price to raw material costs, $3 of higher selling, general and administrative costs attributed to increased accrued performance compensation, $5 increase in restructuring costs and $4 decline from base volume. Specialty Films operating loss increased from $54 (negative 4% of net sales) in fiscal 2010 to $187 (negative 12% of net sales) in fiscal 2011. This increase is primarily attributed to an $165 non-cash goodwill impairment charge, $13 from base volume decline described above as the majority of the segment’s costs are variable and $5 increase in depreciation partially offset by $3 of improved operating performance, $33 improvement from the relationship of net selling price to raw material costs, $9 of lower selling, general and administrative expenses and $5 from acquisitions. Operating loss for the Tapes, Bags and Coatings business decreased from $19 (negative 3% of net sales) for fiscal 2010 to $4 (negative 1% of net sales) in fiscal 2011. This improvement is primarily attributed to $8 improvement in the relationship of net selling price to raw material costs, $10 from improved operating performance, $3 of lower depreciation partially offset by increased restructuring charges of $7. 9 Other Expense (Income), net. Other expense of $61 recorded in fiscal 2011 is primarily attributed to a loss on extinguishment of debt attributed to the write-off of deferred financing fees, debt discount and the premiums paid related to the debt extinguishment of the Company’s 8⅞% Second Priority Senior Secured Notes compared to other income in fiscal 2010 that was primarily attributed to a gain attributed to the fair value adjustment for our interest rate swaps. Interest Expense. Interest expense increased from $308 in fiscal 2010 to $324 in fiscal 2011 primarily as a result of increased borrowings to fund acquisitions. Interest Income. Interest income increased from $76 in fiscal 2010 to $103 in fiscal 2011 primarily attributed to non-cash interest and interest accretion income from our investments in Berry Group’s senior unsecured term loan. Income Tax Benefit. For fiscal 2011, we recorded an income tax benefit of $11 or an effective tax rate of 5% compared to an income tax benefit of $21 or an effective tax rate of 24% in fiscal 2010. The effective tax rate is less than the statutory rate primarily attributed to the goodwill impairment which is not tax deductible and the establishment of a valuation allowance for certain foreign operating losses where the benefits are not expected to be realized. Net Loss . Net loss was $229 for fiscal 2011 compared to $68 for fiscal 2010 for the reasons discussed above. Discussion of Results of Operations for Fiscal 2010 Compared to Fiscal 2009 Net Sales . Net sales increased to $4,257 for fiscal 2010 from $3,187 for fiscal 2009. This increase includes base volume growth of 7% due to the company electing to aggressively protect market share during a soft economic period and acquisition volume growth of 27% attributed to Pliant and Superfos. The following discussion in this section provides a comparison of net sales by business segment. Fiscal years ended 2010 2009 $ Change % Change Net sales: Rigid Open Top $1,192 $1,063 $129 12% Rigid Closed Top 970 857 113 13% Specialty Films 1,433 551 882 160% Tapes, Bags and Coatings 662 716 (54) (8%) Total net sales $4,257 $3,187 $1,070 34% Net sales in the Rigid Open Top business increased from $1,063 in fiscal 2009 to $1,192 in fiscal 2010 as a result of base volume growth of 9% and acquisition growth attributed to Superfos. The base volume growth is primarily attributed to increased sales volumes in various container products and continued volume growth in thermoforming drink cups resulting in the company electing to expand our thermoformed drink cup capacity with significant capital investment in fiscal 2010. Net sales in the Rigid Closed Top business increased from $857 in fiscal 2009 to $970 in fiscal 2010 as a result of base volume growth of 14% partially offset by net selling price decreases of 1%. The base volume growth is primarily attributed to increased sales volumes in closures and bottles due to factors listed above. Net sales in the Specialty Films business increased from $551 in fiscal 2009 to $1,433 in fiscal 2010 as a result of net selling price increases of 4%, acquisition volume growth attributed to Pliant and base volume growth of 8% due to factors listed above. Net sales in the Tapes, Bags and Coatings business decreased from $716 in fiscal 2009 to $662 in fiscal 2010 primarily as a result of net selling price decreases of 3% and base volume decline of 4% due to factors listed above. 10 Operating Income. Operating income decreased from $186 in fiscal 2009 to $124 in fiscal 2010. This decrease is primarily attributed to $13 increase integration and business optimization expenses excluding acquisition activity for periods without comparable prior year activity, $31 of operating losses from acquisitions for periods without comparable prior year activity, $11 increase in depreciation expense excluding acquisition activity for periods without comparable prior year activity and $72 from the relationship of net selling price to raw material costs partially offset by $47 from base volume growth described above, $6 decrease in amortization expense excluding acquisition activity for periods without comparable prior year activity, $6 of lower selling general and administrative expense excluding the impact of acquisition activity for periods without comparable prior year activity and $3 of improved operating performance. The operating loss from acquisition for periods without comparable prior year activity includes $49 of selling, general and administrative expenses, $40 of integration and business optimization expense and $17 of amortization expense. The following discussion in this section provides a comparison of operating income by business segment. Fiscal years ended 2010 2009 $ Change % Change Operating income (loss): Rigid Open Top $124 $118 $ 6 5% Rigid Closed Top 73 59 14 24% Specialty Films (54) (10) (44) (440%) Tapes, Bags and Coatings (19) 19 (38) (200%) Total operating income $124 $186 $(62) (33%) Operating income for the Rigid Open Top business increased from $118 (11% of net sales) for fiscal 2009 to $124 (10% of net sales) in fiscal 2010. The increase is attributed to $21 increase from base volume growth, $5 of lower selling, general and administrative expenses, $18 reduction of integration and business optimization expense and $6 from acquisitions partially offset by a $30 negative relationship of net selling price to raw material cost, $6 increase in depreciation expense and an $8 decline in operations. Operating income for the Rigid Closed Top business increased from $59 (7% of net sales) for fiscal 2009 to $73 (8% of net sales) in fiscal 2010. The increase is primarily attributable to $27 from base volume growth and $2 from improved operating performance in manufacturing partially offset by a $12 negative relationship of net selling price to raw material cost. Operating loss for the Specialty Films business increased from $10 (negative 2% of net sales) for fiscal 2009 to $54 (negative 4% of net sales) in fiscal 2010. The increased operating loss is primarily attributable to $37 from acquisitions, including $22 of transaction costs, $11 negative relationship of net selling price to raw material cost and $12 increase of integration and business optimization expense partially offset by $1 lower depreciation and amortization expense, $4 from base volume growth, $4 from improved operating performance in manufacturing partially and $2 of lower selling, general and administrative expenses. Tapes, Bags and Coatings business declined from $19 (3% of net sales) of operating income for fiscal 2009 to $19 (negative 3% of net sales) of operating loss in fiscal 2010. The increased operating loss is primarily attributable to $5 decline from base volume loss, $18 increase of integration and business optimization expense and $19 negative relationship of net selling price to raw material cost partially offset by a $4 improvement in operations. Other Income. Other income recorded in fiscal 2010 is attributed to a $5 gain related to the repurchase of debt and a gain attributed to the fair value adjustment for our interest rate swaps. Interest Expense. Interest expense increased by $45 in the fiscal 2010 primarily as a result of increased borrowings partially offset by a decline in borrowing rates on variable rate debt partially attributed to the swap agreement that expired in November 2009. Interest Income. Interest income increased $58 in fiscal 2010 primarily attributed to non-cash interest and interest accretion income from our investments in Berry Group’s senior unsecured term loan. Income Tax Benefit. For fiscal 2010, we recorded an income tax benefit of $21 or an effective tax rate of 24%, which is a change of $15 from the income tax benefit of $6 or an effective tax rate of 22% in fiscal 2009. The effective tax rate is less than the statutory rate primarily attributed to the relative impact to permanent items and establishment of valuation allowance for certain foreign operating losses where the benefits are not expected to be realized. 11 Net Loss . Net loss was $68 for fiscal 2010 compared to a net loss of $26 for fiscal 2009 for the reasons discussed above. Income Tax Matters At fiscal year-end 2011, the Company has unused federal operating loss carryforwards of $593 which begin to expire in 2021 and $33 of foreign operating loss carryforwards. Alternative minimum tax credit carryforwards of $8 are available to the Company indefinitely to reduce future years’ federal income taxes. The net operating losses are subject to an annual limitation under guidance from the Internal Revenue Code, however the annual limitation is in excess of the net operating loss, so effectively no limitation exists. As part of the effective tax rate calculation, if we determine that a deferred tax asset arising from temporary differences is not likely to be utilized, we will establish a valuation allowance against that asset to record it at its expected realizable value. The Company has not provided a valuation allowance on its net federal net operating loss carryforwards in the United States because it has determined that future rewards of its temporary taxable differences will occur in the same periods and are of the same nature as the temporary differences giving rise to the deferred tax assets. Our valuation allowance against deferred tax assets was $43 and $47 at the end of fiscal 2011 and 2010, respectively, related to certain foreign and state operating loss carryforwards. Liquidity and Capital Resources Senior Secured Credit Facility The Company’s senior secured credit facilities consist of $1,200 term loan and $650 asset based revolving line of credit (“Credit Facility”). The term loan matures in April 2015 and the revolving line of credit matures in June 2016, subject to certain conditions. The availability under the revolving line of credit is the lesser of $650 or based on a defined borrowing base which is calculated based on available accounts receivable and inventory. The revolving line of credit allows up to $130 of letters of credit to be issued instead of borrowings under the revolving line of credit. At the end of fiscal 2011, the Company had $42 of cash and $195 was outstanding on the revolving credit facility providing unused borrowing capacity of $417 under the revolving line of credit subject to our borrowing base calculations. The Company was in compliance with all covenants at the end of fiscal 2011. Our fixed charge coverage ratio, as defined in the revolving credit facility, is calculated based on a numerator consisting of adjusted EBITDA less pro forma adjustments, income taxes paid in cash and capital expenditures, and a denominator consisting of scheduled principal payments in respect of indebtedness for borrowed money, interest expense and certain distributions. We are obligated to sustain a minimum fixed charge coverage ratio of 1.0 to 1.0 under the revolving credit facility at any time when the aggregate unused capacity under the revolving credit facility is less than 10% of the lesser of the revolving credit facility commitments and the borrowing base (and for 10 business days following the date upon which availability exceeds such threshold) or during the continuation of an event of default. At the end of fiscal 2011, the Company had unused borrowing capacity of $417 under the revolving credit facility subject to a borrowing base and thus was not subject to the minimum fixed charge coverage ratio covenant. Our fixed charge ratio was 1.6 to 1.0 at the end of fiscal 2011. Despite not having financial maintenance covenants, our debt agreements contain certain negative covenants. The failure to comply with these negative covenants could restrict our ability to incur additional indebtedness, effect acquisitions, enter into certain significant business combinations, make distributions or redeem indebtedness. The term loan facility contains a negative covenant first lien secured leverage ratio covenant of 4.0 to 1.0 on a pro forma basis for a proposed transaction, such as an acquisition or incurrence of additional first lien debt. Our first lien secured leverage ratio was 3.3 to 1.0 at the end of fiscal 2011. A key financial metric utilized in the calculation of the first lien leverage ratio is adjusted EBITDA as defined in the Company’s senior secured credit facilities. The following table reconciles our adjusted EBITDA for fiscal 2011 to net loss. 12 Fiscal 2011 Adjusted EBITDA $ 750 Net interest expense Depreciation and amortization Income tax benefit 11 Business optimization expense Restructuring and impairment (a) 8⅞% Second Priority Notes extinguishment (b) Other Pro forma acquisitions Unrealized cost savings Net loss Cash flow from operating activities $ 326 Cash flow from investing activities Cash flow from financing activities (a) Includes $165 of non-cash goodwill impairment and $35 of non-cash asset impairments. (b) Includes $14 of non-cash write off of deferred financing fees, $17 of non-cash write off of debt discount and $37 of premiums paid for extinguishment of debt. For comparison purposes, the following table reconciles our adjusted EBITDA for the quarterly period ended October 1, 2011, and October 2, 2010, to net loss. Quarterly Period Ended October 1, 2011 October 2, 2010 Adjusted EBITDA $ 200 $ 191 Net interest expense (63) Depreciation and amortization (85) Income tax (expense) benefit 2 Business optimization expense (13) Restructuring and impairment (a) (185) (14) Other 2 7 Pro forma acquisitions (18) Unrealized cost savings (20) Net loss $(13) Cash flow from operating activities $ 121 $ 90 Cash flow from investing activities $ (59) Cash flow from financing activities $ (69) (a) 2011 includes $165 non-cash goodwill impairment and $17 of non-cash asset impairments. While the determination of appropriate adjustments in the calculation of adjusted EBITDA is subject to interpretation under the terms of the Credit Facility, management believes the adjustments described above are in accordance with the covenants in the Credit Facility. Adjusted EBITDA should not be considered in isolation or construed as an alternative to our net income (loss) or other measures as determined in accordance with GAAP. In addition, other companies in our industry or across different industries may calculate bank covenants and related definitions differently than we do, limiting the usefulness of our calculation of adjusted EBITDA as a comparative measure. In fiscal 2011, BP Parallel LLC invested $39 to purchase $41 aggregate principal amount of our 10¼% Senior Subordinated Notes and $2 aggregate principal amount of our Second Priority Floating Rate Senior Secured Notes. The repurchases resulted in a net gain of $4 which is included in Other income in our Consolidated Statement of Operations. 13 Berry Group Indebtedness In June 2007, Berry Group entered into a $500 senior unsecured term loan agreement (“Senior Unsecured Term Loan”) with a syndicate of lenders. The Senior Unsecured Term Loan matures in June 2014. Interest on the agreement is payable on a quarterly basis and bears interest at the Company’s option based on (1) a fluctuating rate per annum equal to the higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in effect for such day as publicly announced from time to time by Credit Suisse as its “prime rate” plus 525 basis points or (2) LIBOR (0.37% at the end of fiscal 2011) plus 625 basis points. The Senior Unsecured Term Loan contains a payment in kind (“PIK”) option which allows Berry Group to forgo paying cash interest and to add the PIK interest to the outstanding balance of the loan. This option expires on the five year anniversary of the loan and if elected increases the rate per annum by 75 basis points for the specific interest period. Berry Group at its election may make the quarterly interest payments in cash, may make the payments by paying 50% of the interest in cash and 50% in PIK interest or 100% in PIK interest for the first five years. The Senior Unsecured Term Loan is unsecured and there are no guarantees by Berry or any of its subsidiaries and therefore this financial obligation is not recorded in the Consolidated Financial Statements of Berry. Berry Group elected to exercise the PIK interest option during fiscal 2009, 2010 and 2011. Berry Group at its election may call the notes up to the first anniversary date for 100% of the principal balance plus accrued and unpaid interest and an applicable premium. Berry Group’s call option for the notes between the one year and two year and two year and three year anniversary dates changes to 102% and 101% of the outstanding principal balance plus accrued and unpaid interest, respectively. The notes also contain a put option which allows the lender to require Berry Group to repay any principal and applicable PIK interest that has accrued if Berry Group has an applicable high yield discount obligation (“AHYDO”) within the definition outlined in the Internal Revenue Code, section 163(i)(1) at each payment period subsequent to the five year anniversary date. As of October 1, 2011, BP Parallel had invested $191 to purchase assignments of $548 of the Berry Group Senior Unsecured Term Loan. In fiscal 2010, BP Parallel LLC invested $25 to purchase assignments of $33 principal of the Senior Unsecured Term Loan. BP Parallel did not purchase assignments in 2011. We have the intent and ability to hold the security to maturity. The investment is stated at amortized cost and the discount is being accreted under the effective interest method to interest income until the maturity of the debt in June 2014. We have recorded the investment in Other assets in the Consolidated Balance Sheet with the fair value of the investments exceeding book value by $159 at fiscal year-end 2011. We record the interest income and the income from the discount on the purchase of Senior Unsecured Term Loan in Interest income in the Consolidated Statements of Operations. We have recognized $102 and $75 of interest and accretion income in fiscal 2011 and fiscal 2010, respectively. The remaining balance outstanding at the end of fiscal 2011 of Senior Unsecured Term Loan was $56. Contractual Obligations and Off Balance Sheet Transactions Our contractual cash obligations at the end of fiscal 2011 are summarized in the following table. Payments due by period as of the end of fiscal 2011 Total < 1 year 1-3 years 4-5 years > 5 years Long-term debt, excluding capital leases $4,486 $ 12 $ 235 $2,937 $1,302 Capital leases (a) 120 27 48 33 12 Fixed interest rate payments (b) 1,536 248 473 402 413 Variable interest rate payments (c) 208 52 123 33 — Operating leases 247 47 63 46 91 Funding of pension and other postretirement obligations (d) 8 8 — — — Total contractual cash obligations (a) Includes anticipated interest of $22 over the life of the capital leases. (b) Includes variable rate debt subject to interest rate swap agreements. (c) Based on applicable interest rates in effect end of fiscal 2011. (d) Pension and other postretirement contributions have been included in the above table for the next year. The amount is the estimated contributions to our defined benefit plans. The assumptions used by the actuary in calculating the projection includes weighted average return on pension assets of approximately 8% for 2011. The estimation may vary based on the actual return on our plan assets. See footnote 9 to the Consolidated or Combined Financial Statements of this Annual Report 10-K for more information on these obligations. 14 Cash Flows from Operating Activities Net cash provided by operating activities was $326 for fiscal 2011 compared to $112 of cash flows provided by operating activities for fiscal 2010. The change is primarily the result of a $115 improvement in working capital and improved profitability, excluding non-cash charges. Net cash provided by operating activities was $112 for fiscal 2010 compared to $414 of cash flows provided by operating activities for fiscal 2009. The change is primarily the result of a $250 change in working capital and acquisition costs incurred of $22. The working capital change is primarily attributed to higher volumes and increased raw material costs. Net cash provided by operating activities was $414 for fiscal 2009 compared to $10 of cash flows provided by operating activities for fiscal 2008. The change is primarily the result of a $323 change in working capital primarily due to declining resin costs and improved operating performance primarily driven by realization of synergies and the effect of cost reduction efforts. Cash Flows from Investing Activities Net cash used for investing activities was $523 for fiscal 2011 compared to net cash used of $877 for fiscal 2010. The change is primarily a result of the acquisitions of Pliant and Superfos and higher capital spending in fiscal 2010 partially offset by the acquisitions of Rexam SBC and Filmco in fiscal 2011. Our capital expenditures are forecasted to be approximately $210 for fiscal 2012 and will be funded from cash flows from operating activities and existing liquidity. Net cash used for investing activities was $877 for fiscal 2010 compared to net cash used of $364 for fiscal 2009. T he change is primarily a result of the acquisition of Pliant and Superfos partially offset by a reduction in the investment in Berry Group’s Senior Unsecured Term Loan. Net cash used for investing activities was $364 for fiscal 2009 compared to net cash used of $655 for fiscal 2008. T he change is primarily a result of the acquisition of Captive Plastics, Inc. (“Captive”) in fiscal 2008 partially offset by increased capital spending and the investment in Berry Group’s Senior Unsecured Term Loan in fiscal 2009. Cash Flows from Financing Activities Net cash provided by financing activities was $91 for fiscal 2011 compared to net cash provided by financing activities of $903 for fiscal 2010. This change is primarily attributed to the $1,120 of private placements that was completed in fiscal 2010 partially offset by borrowing on the existing line of credit to fund the Rexam SBC acquisition in fiscal 2011. Net cash provided by financing activities was $903 for fiscal 2010 compared to net cash used for financing activities of $230 for fiscal 2009. This change is primarily attributed the $620 private placement that was completed in November 2009, in order to fund the Pliant acquisition, and $500 private debt placement that was completed in April 2010. Net cash used for financing activities was $230 for fiscal 2009 compared to net cash provided by financing activities of $820 for fiscal 2008. This change is primarily attributed to the repayments on the revolving line of credit in fiscal 2009 and the borrowing in fiscal 2008 to fund the Captive acquisition. Based on our current level of operations, we believe that cash flow from operations and available cash, together with available borrowings under our senior secured credit facilities, will be adequate to meet our short-term liquidity needs over the next twelve months. We base such belief on historical experience and the funds available under the senior secured credit facility. However, we cannot predict our future results of operations and our ability to meet our obligations involves numerous risks and uncertainties, including, but not limited to, those described in the “Risk Factors” section in this Form 10-K. In particular, increases in the cost of resin which we are unable to pass through to our customers on a timely basis or significant acquisitions could severely impact our liquidity. At the end of fiscal 2011, our cash balance was $42, and we had unused borrowing capacity of $417 under our revolving line of credit. 15 Accounts Receivable and Inventory Pro Forma Net Sales (last 12 months) $4,257 Average Accounts Receivable 409 AR Turnover Rate (a) 10.4 Pro Forma Cost of Goods Sold (last 12 months) $3,667 Average Inventory 479 Inventory Turnover Rate (b) 7.7 Note: Pro Forma Net Sales and Pro Forma Cost of Goods Sold have included the full-year effect of the Rexam SBC acquisition for 2011. (a) Accounts Receivable Turnover Rate Pro forma revenue for the last twelve months divided by average accounts receivable. (b) Inventory Turnover Rate Pro forma cost of goods sold for the last twelve months divided by average ending inventory. Critical Accounting Policies and Estimates We disclose those accounting policies that we consider to be significant in determining the amounts to be utilized for communicating our consolidated financial position, results of operations and cash flows in the second note to our consolidated financial statements included elsewhere herein. Our discussion and analysis of our financial condition and results of operations are based on our consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of financial statements in conformity with these principles requires management to make estimates and assumptions that affect amounts reported in the financial statements and accompanying notes. Actual results are likely to differ from these estimates, but management does not believe such differences will materially affect our financial position or results of operations. We believe that the following accounting policies are the most critical because they have the greatest impact on the presentation of our financial condition and results of operations. Revenue Recognition . Revenue from the sales of products is recognized at the time title and risks and rewards of ownership pass to the customer (either when the products reach the free-on-board shipping point or destination depending on the contractual terms), there is persuasive evidence of an arrangement, the sales price is fixed and determinable and collection is reasonably assured. Accrued Rebates. We offer various rebates to our customers in exchange for their purchases. These rebate programs are individually negotiated with our customers and contain a variety of different terms and conditions. Certain rebates are calculated as flat percentages of purchases, while others included tiered volume incentives. These rebates may be payable monthly, quarterly, or annually. The calculation of the accrued rebate balance involves significant management estimates, especially where the terms of the rebate involve tiered volume levels that require estimates of expected annual sales. These provisions are based on estimates derived from current program requirements and historical experience. We use all available information when calculating these reserves. Our accrual for customer rebates was $60 and $50 as of fiscal year-end 2011 and 2010, respectively. Impairments of Long-Lived Assets . In accordance with the guidance from the FASB for the impairment or disposal of long lived assets we review long-lived assets for impairment whenever events or changes in circumstances indicate the carrying amount of such assets may not be recoverable. Impairment losses are recorded on long-lived assets used in operations when indicators of impairment are present and the undiscounted cash flows estimated to be generated by those assets are less than the assets’ carrying amounts. The impairment loss is measured by comparing the fair value of the asset to its carrying amount. We recognized non-cash asset impairment of long-lived assets of $35 and $19 in fiscal 2011 and fiscal 2010, respectively. Goodwill and Indefinite Lived Intangibles . We are required to perform a review for impairment of goodwill and other indefinite lived intangibles to evaluate whether events and circumstances have occurred that may indicate a potential impairment, or on an annual basis. Goodwill is considered to be impaired if we determine that the carrying value of the reporting unit exceeds its fair value. Other indefinite lived intangibles are considered to be impaired if the carrying value exceeds the fair value. 16 In accordance with our policy, we completed our most recent annual evaluation for impairment of goodwill as of the first day of the fourth fiscal quarter of 2011. We utilized a six year discounted cash flow analysis with a terminal year in combination with a comparable company market approach to determine the fair value of our reporting units. As of October 2, 2011, we had four operating segments, Rigid Open Top, Rigid Closed Top, Specialty Films and Tapes, Bags & Coatings. Each of the operating segments has goodwill with the exception of the Tapes, Bags & Coatings segment. For purposes of conducting our annual goodwill impairment test, we have determined that our operating segments are the same as our reporting units. We determined that each of the components within each of our respective operating segments have similar economic characteristics and therefore should be aggregated into one reporting unit. We reached this conclusion because within each of our operating segments, we have similar products and production processes which allow us to share assets and resources across the product lines. We regularly realign our production equipment and manufacturing facilities in order to take advantage of cost savings opportunities, obtain synergies and create manufacturing efficiencies. In addition, we utilize our research and development centers, design center, tool shops, and graphics center which all provide benefits to each of the operating segments and work on new products that can not only benefit one product line, but can benefit multiple product lines. We also believe that the goodwill is recoverable from the overall operations of the segment given the similarity in production processes, synergies from leveraging the combined resources, common raw materials, common research and development, similar margins and similar distribution methodologies. The Company’s goodwill, fair value and carrying value of our reporting units are as follows: Goodwill as of (in millions) Fair Value as of July 2, 2011 Carrying Value as of July 2, 2011 October 1, 2011 October 2, 2010 Rigid Open Top $ 2,110 $ 1,719 $ 690 $ 691 Rigid Closed Top 1,800 1,542 819 771 Specialty Films 865 982 86 238 $ 1,595 $ 1,700 In connection with our annual impairment test in fiscal 2011, despite generating positive free cash flow in fiscal 2011, we determined that the estimated carrying value of the Specialty Films reporting unit calculated as part of the Step 1 impairment test declined by approximately $225 resulting in the reporting unit’s estimated carrying value exceeding its fair value. This determination required us to perform a Step 2 impairment analysis under ASC 350. Based on our valuation on the Step 2 impairment test, we recorded a goodwill impairment charge of $165. Following our impairment charge, the carrying value of our Specialty Films reporting unit was $817. In fiscal 2011, we experienced a base volume decline of 11% in our Specialty Films segment. This base volume decline of 11% occurred because of a pricing strategy that we implemented in our second fiscal quarter and continued throughout the remainder of fiscal 2011. This base volume decline of 11% compares to base volume growth of 4% used in our fiscal 2010 annual impairment test. The volume declines we experienced impacted most of our product lines, which included products acquired as part of the Pliant acquisition and integrated into our combined Specialty Films product lines. These price increases drove declines in our overall volumes when comparing fiscal 2011 to fiscal 2010. Since Pliant was acquired out of bankruptcy in the first quarter of fiscal 2010, we did not have a full year of operating results in fiscal 2010 and this resulted in an increase in our 2011 segment net sales of 12% due to the full year impact which offset this 11% loss in volume. We assumed a 2011 net sales growth rate of 4% for Pliant within our fiscal 2010 annual impairment test compared to a 2% decline in Pliant’s actual net sales on a pro forma basis. This volume decline resulted in net sales of $1.5 billion for fiscal 2011 (as adjusted for selling price changes, primarily due to the fluctuation in the cost of plastics resins, our primary raw material input, which is largely passed through to customers) compared to the projected net sales of $1.7 billion used in our 2010 annual impairment test. This decline in net sales volume resulted in our assuming a lower sales volume base to grow future earnings during year one through year six of our discounted cash flow model, as we do not anticipate recovering the volume lost to competition as a result of the strategy mentioned above. As a result, the estimated carrying value of the Specialty Films Segment was reduced by approximately $65. 17 In addition, as a result of a more complete understanding of the Pliant business post integration and the focus on higher margin business noted above, we believe a higher level of capital investment is required in order to achieve desired segment margins. In our fiscal 2011 annual impairment test we estimated a required level of capital investment of 3-4% of sales in years one through six and a terminal year capital investment rate of 4% of sales compared to 2-3% of sales in years one through six and a terminal year capital investment rate of 3% of sales assumed in our fiscal 2010 annual impairment test. When comparing our fiscal 2010 annual impairment test to our fiscal 2011 annual impairment test the increased levels of capital investment assumed in years one through six of our discounted cash flow model resulted in an estimated carrying value decline of approximately $85. When comparing our fiscal 2010 annual impairment test to our fiscal 2011 annual impairment test the increased level of capital investment coupled with a lower sales base to grow future earnings mentioned above resulted in a terminal year reduction in the segment’s discounted future cash flows of approximately $75. We expect to grow our Specialty Films segment in the future at 2-3% through the terminal year, where we have estimated that our terminal growth rate will remain at 3%. We believe the volume declines experienced in fiscal 2011 are primarily attributed to the pricing strategy mentioned above and are not an accurate reflection of the reporting unit’s long term growth rates. The goodwill in our Specialty Films segment consisted of goodwill from our Pliant acquisition ($226) and other previous flexible film acquisitions. If we continue to experience significant volume declines in future years, this could result in additional impairment charges to goodwill in our Specialty Films segment. In addition, if we are unable to maintain or improve our operating margin for our Specialty Films segment, this could also lead to additional impairment charges. A volume decline of greater than 3% in our Specialty Films segment could result in a future impairment. We also completed our annual impairment test for our Rigid Open Top and Rigid Closed Top reporting units. The fair value of our Rigid Open Top and Rigid Closed Top reporting units substantially exceeded the carrying value of the reporting units by 23% and 17%, respectively for fiscal 2011. Our forecasts for Rigid Open Top and Rigid Closed Top include overall growth of 3-4% through and including the terminal year, which is 3%. Growth by reporting unit varies from year-to-year between segments. A significant decline in our revenue and earnings could result in an impairment charge; however, our Rigid Open Top and Rigid Closed Top reporting units have historically provided consistent operating cash flows excluding the restructuring charges and acquisition integrations that we have undertaken. We also performed our annual impairment test for fiscal 2011 of our indefinite lived intangible assets, which primarily relate to our Rigid Packaging business. The cash flow assumptions, growth rates and risks to these cash flows are similar to those used in our analysis to determine the fair value of our combined Rigid Packaging businesses. The annual impairment test did not result in any impairment as the fair value exceeded the carrying value. A decline of greater than 10% in the fair value of our trademarks could result in future impairments. Given the uncertainty in economic trends, revenue and earnings growth, the cost of capital and other risk factors discussed under the heading “Risk Factors”, there can be no assurance that when we complete our future annual or other periodic reviews for impairment of goodwill that an additional material impairment charge will not be recorded as a result. In addition, historically we have grown our business by acquiring and integrating companies into our existing operations. We may not, however, achieve the expected benefits of integrating such acquisitions into our business that we anticipated at the time of the transaction or at the time that we performed our annual impairment tests, which may impact the overall recoverability of our goodwill and indefinite lived intangible assets in future periods. We believe based on our current forecasts and estimates that we will not recognize any future impairment charge, but given the current uncertainty in the economic trends, our forecasts and estimates could change quickly and materially in future periods and differ substantially from actual results. Goodwill totaled $1,595 and $1,700 at the end of fiscal 2011 and 2010, respectively. Indefinite lived trademarks totaled $220 at the end of fiscal 2011 and 2010, respectively. Deferred Taxes and Effective Tax Rates. We estimate the effective tax rates (“ETR”) and associated liabilities or assets for each legal entity of ours in accordance with authoritative guidance. We use tax-planning to minimize or defer tax liabilities to future periods. In recording ETR’s and related liabilities and assets, we rely upon estimates, which are based upon our interpretation of United States and local tax laws as they apply to our legal entities and our overall tax structure. Audits by local tax jurisdictions, including the United States Government, could yield different interpretations from our own and cause the Company to owe more taxes than originally recorded. For interim periods, we accrue our tax provision at the ETR that we expect for the full year. As the actual results from our various businesses vary from our estimates earlier in the year, we adjust the succeeding interim periods’ ETR’s to reflect our best estimate for the year-to-date results and for the full year. As part of the ETR, if we determine that a deferred tax asset arising from temporary differences is not likely to be utilized, we will establish a valuation allowance against that asset to record it at its expected realizable value. The Company believes that it will not generate sufficient future taxable income to realize the tax benefits in multiple foreign jurisdictions, the Company has provided a full valuation allowance against its foreign net operating losses included within the deferred tax assets in multiple foreign jurisdictions. The Company has not provided a valuation allowance on its net operating losses in the United States because it has determined that future reversals of its temporary taxable differences will occur in the same periods and are of the same nature as the temporary differences giving rise to the deferred tax assets. Our valuation allowance against deferred tax assets was $43 and $47 as of fiscal year-end 2011 and 2010, respectively. 18 Restructuring. Our restructuring charges consist of four primary costs: workforce reduction or severance, lease termination, non-cash asset impairments and other facility exit costs. We estimate severance costs when we have an established severance policy, statutory requirements dictate the severance amounts, or we have an established pattern of paying by a specific formula. Where we have provided notice of cancellation pursuant to a lease agreement or abandoned space and have no intention of reoccupying it, we recognize a loss. The loss reflects our best estimate of the net present value of the future cash flows associated with the lease at the date we vacate the property or sign a sublease arrangement. To determine the loss, we estimate sublease income based on current market quotes for similar properties. When we finalize definitive agreements with the sublessee, we adjust our sublease losses for actual outcomes. We record non-cash asset impairments on property and equipment that we have no intention of redeploying elsewhere within our Company. To determine the loss, we estimate fair value based on market knowledge for similar properties and equipment. We recognize other facility exit costs associated with exit and disposal activities as they are incurred, including moving costs and consulting and legal fees. Based on a critical assessment of our accounting policies and the underlying judgments and uncertainties affecting the application of those policies, we believe that our consolidated financial statements provide a meaningful and fair perspective of the Company and its consolidated subsidiaries. This is not to suggest that other risk factors such as changes in economic conditions, changes in material costs, our ability to pass through changes in material costs, and others could not materially adversely impact our consolidated financial position, results of operations and cash flows in future periods. Item 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Index to Financial Statements Report of Independent Registered Public Accounting Firm F- 1 Consolidated Balance Sheets at fiscal year-end 2011 and 2010 F- 3 Consolidated Statements of Operations for the fiscal years ended 2011, 2010 and 2009 F- 4 Consolidated Statements of Changes in Stockholders' Equity and Comprehensive Income (Loss) for the fiscal years ended 2011, 2010 and 2009 F- 5 Consolidated Statements of Cash Flows for the fiscal years ended 2011, 2010 and 2009 F- 6 Notes to Consolidated Financial Statements F- 7 Index to Financial Statement Schedules All schedules have been omitted because they are not applicable or not required or because the required information is included in the consolidated financial statements or notes thereto. Item 9A. CONTROLS AND PROCEDURES (a) Evaluation of disclosure controls and procedures. Under applicable SEC regulations, management of a reporting company, with the participation of the principal executive officer and principal financial officer, must periodically evaluate the company’s “disclosure controls and procedures,” which are defined generally as controls and other procedures of a reporting company designed to ensure that information required to be disclosed by the reporting company in its periodic reports filed with the commission (such as this Form 10-K) is recorded, processed, summarized, and reported on a timely basis. 19 Based on the evaluation of the aggregate deficiencies, our Chief Executive Officer and Chief Financial Officer concluded that the design and operation of our disclosure controls and procedures were not effective to ensure that information required to be disclosed was reported at the acceptable level of detail for the period covered by this report. The following deficient disclosures were identified: · Critical Accounting Policy and Estimates: Goodwill and Other Indefinite Lived Intangible Assets. We did not provide readers with sufficient information explaining the factors that led to the recognition of the goodwill impairment charge, along with the future implications to our business. · Management’s Discussion and Analysis of Financial Condition and Results of Operations . We did not provide readers with sufficient informative narrative explanations of our financial statements. · Condensed Consolidating Financial Statement. We did not provide appropriate disclosure and presentation of certain intercompany activity in our condensed consolidating financial statements. Plans to Remediate Deficiency in Disclosure Controls and Procedures. In addition to our historical disclosure controls and procedures, the Company will begin a more comprehensive review and approval procedure of disclosures performed by our General Counsel, SEC Counsel, Corporate Controller and Chief Financial Officer. This will include ensuring the level of information we disclose provides readers with a sufficient detail to understand these policies and estimates related to our critical accounting policies, the significant changes in our financial statements within MD&A and ensuring intercompany activity is appropriately presented in the condensed consolidating financial statements We believe that these actions, when implemented, will remediate the deficiency in our disclosure controls and procedures. Management’s Report on Internal Control over Financial Reporting Management is responsible for establishing and maintaining adequate internal control over financial reporting. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projection of any evaluation of effectiveness to future periods is subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Management’s assessment of internal control over financial reporting was conducted using the criteria in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”). For purposes of the evaluation, management excluded the disclosure controls and procedures of Rexam SBC and Filmco, which were acquired by the Company in September 2011 and in August 2011, respectively. See footnote 2 to the Consolidated Financial Statements for further discussion of these acquisitions. This Annual Report does not include an attestation report of the Company’s registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to attestation by the Company’s registered public accounting firm pursuant to the rules of the Securities and Exchange Commission that permit the Company to provide only Management’s report in this Annual Report. A material weakness is a control deficiency, or combination of control deficiencies, that results in the reasonable possibility that there is more than a remote likelihood that a misstatement of our annual or interim financial statements that is more than inconsequential will not be prevented or detected in a timely manner. In connection with management’s assessment of our internal control over financial reporting, including considering the revisions included in this amended Form 10-K, the Company evaluated whether each deficiency in disclosure controls and procedures was also a deficiency in our internal control over financial reporting, and if so, whether that deficiency, taken with any other deficiencies that were determined to be in our internal controls over financial reporting, would be a material weakness. We determined that the deficient review controls associated with the disclosures included in MD&A, including related to our impairment charge and explanation of our financial statements, were not internal controls over financial reporting and therefore did not affect our conclusion related to the effectiveness of our internal controls over financial reporting. With respect to the deficiencies identified related to the condensed consolidating financial statements, in accordance with our standard procedures for such evaluation, we have concluded that we do not believe that there is a reasonable possibility that the deficiency with our review controls could have resulted in a material misstatement in our financial statements. As such, management has concluded that our internal control over financial reporting was effective at the end of fiscal 2011, and that there were no material weaknesses in our internal control over financial reporting as of that date. 20 (b) Changes in internal controls. The changes that could materially affect or are reasonably likely to materially affect the Company’s internal control over financial reporting are discussed under “Plans to Remediate Deficiency in Disclosure Controls and Procedures” in Item 9A(a) above. Item 15. EXHIBITS Exhibits The exhibits listed on the accompanying Exhibit Index are filed as part of this report. 21 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders Berry Plastics Corporation We have audited the accompanying consolidated balance sheets of Berry Plastics Corporation (a wholly owned subsidiary of Berry Plastics Group, Inc.) as of October 1, 2011 and October 2, 2010, and the related consolidated statements of operations, changes in stockholders' equity and comprehensive loss, and cash flows for each of the three years in the period ended October 1, 2011. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance withthe standardsof the Public Company Accounting Oversight Board(United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Company’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of Berry Plastics Corporation at October 1, 2011 and October 2, 2010, and the consolidated results of its operations and its cash flows for the three years in the period ended October 1, 2011, in conformity with U.S. generally accepted accounting principles. /s/ Ernst and Young LLP Indianapolis, Indiana December 19, 2011 Berry Plastics Corporation Consolidated Balance Sheets (In Millions of Dollars) October 1, 2011 October 2, 2010 Assets Current assets : Cash and cash equivalents $ 42 $ 148 Accounts receivable (less allowance for doubtful accounts of $4 at fiscal year-end 2011 and 2010) 485 Inventory 583 Deferred income taxes 62 53 Prepaid expenses and other current assets 30 46 Total current assets 1,315 Property, plant and equipment 1,146 Goodwill, intangible assets and deferred costs 2,872 Other assets 297 Total assets $5,630 Liabilities and stockholders' equity Current liabilities: Accounts payable $ 352 $ 362 Accrued expenses and other current liabilities 270 Current portion of long-term debt 34 29 Total current liabilities 661 Long-term debt, less current portion 4,345 Deferred income taxes 223 Other long-term liabilities 144 Total liabilities 5,373 Commitments and contingencies Stockholders' equity: Parent company investment, net 627 627 Non controlling interest 3 — Accumulated deficit (347) Accumulated other comprehensive loss (23) Total stockholders’ equity 6 257 Total liabilities and stockholders' equity $5,630 See notes to consolidated financial statements. Berry Plastics Corporation Consolidated Statements of Operations (In Millions of Dollars) Fiscal years ended October 1, 2011 October 2, 2010 September 26, 2009 Net sales $4,257 $3,187 Costs and expenses: Cost of goods sold 3,667 2,641 Selling, general and administrative 379 325 Restructuring and impairment charges 41 11 Other operating expenses 39 46 24 Operating income 42 124 186 Other expense (income) 61 (19) (31) Interest expense 308 263 Interest income (76) (18) Net loss from continuing operations before income taxes (89) (28) Income tax benefit (21) (6) Net loss from continuing operations (68) (22) Discontinued operations, net of tax — — 4 Net loss $ (229) $ (68) $ (26) See notes to consolidated financial statements. Berry Plastics Corporation Consolidated Statements of Changes in Stockholders' Equity and Comprehensive Loss (In Millions of Dollars) Parent Company Investment, net Non Controlling Interest Accumulated Deficit Accumulated Other Comprehensive Loss Total Comprehensive Loss Balance at September 27, 2008 $ 617 $ — $ (253) $ (12) $ 352 Stock compensation expense 12 — — — 12 Derivative instruments — — — 8 8 Net loss — — (26) — (26) (26) Currency translation — — — (16) (16) (16) Interest rate hedges, net of tax — — — (4) (4) (4) Defined benefit pension and retiree health benefit plans, net of tax — — — (4) (4) (4) Balance at September 26, 2009 $ 629 $ — $ (279) $ (28) $ 322 $ (50) Stock compensation expense 1 — — — 1 Net transfers to parent (3) — — — (3) Derivative instruments — — — 4 4 Net loss — — (68) — (68) (68) Currency translation — — — 6 6 6 Defined benefit pension and retiree health benefit plans, net of tax — — — (5) (5) (5) Balance at October 2, 2010 $ 627 $ — $ (347) $ (23) $ 257 $ (67) Stock compensation expense 1 — — — 1 Non controlling interest — 3 — — 3 Net transfers to parent — — — Net loss — — — Currency translation — — — Interest rate hedges, net of tax — — — Defined benefit pension and retiree health benefit plans, net of tax — — — Balance at October 1, 2011 $ 627 $ 3 $ (576) $ (48) $ 6 $ (254) See notes to consolidated financial statements. Berry Plastics Corporation Consolidated Statements of Cash Flows (In Millions of Dollars) Fiscal years ended October 1, 2011 October 2, 2010 September 26, 2009 Cash Flows from Operating Activities: Net loss $ (229) $ (68) $ (26) Adjustments to reconcile net cash from operating activities: Depreciation 210 158 Amortization of intangibles 107 96 Non-cash interest expense 18 25 37 Non-cash interest income (76) (18) Write-off of deferred financing fees 68 1 1 Non-cash gain on debt repurchase (5) (26) Deferred income taxes benefit (24) (8) Impairment of fixed assets and goodwill 19 8 Discontinued operations, net of income taxes — — 4 Other non-cash items (12) 3 Changes in operating assets and liabilities: Accounts receivable, net (41) 85 Inventories 59 (118) 123 Prepaid expenses and other assets 25 12 17 Accounts payable and other liabilities 82 (40) Net cash from operating activities 112 414 Cash Flows from Investing Activities: Additions to property, plant and equipment (223) (194) Proceeds from disposal of assets 5 29 4 Investment in Berry Plastics Group debt securities — (25) (169) Acquisitions of business, net of cash acquired (658) (5) Net cash from investing activities (877) (364) Cash Flows from Financing Activities: Proceeds from long-term borrowings 1,097 4 Transfers to parent, net (3) — Repayment of long-term debt (153) (233) Debt financing costs (38) (1) Net cash from financing activities 91 903 (230) Effect of currency translation on cash — — — Net increase (decrease) in cash and cash equivalents 138 (180) Cash and cash equivalents at beginning of period 10 190 Cash and cash equivalents at end of period $ 42 $ 148 $ 10 See notes to consolidated financial statements. Berry Plastics Corporation Notes to Consolidated Financial Statements (In millions of dollars, except as otherwise noted) 1.
